



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Martins, 2018 ONCA 315

DATE: 20180327

DOCKET: C61903

Doherty, Rouleau and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Marcos Martins

Appellant

Michael Little, for the appellant

Tanit Gilliam, for the respondent

Heard:  March 23, 2018

On appeal from the conviction entered on March 11, 2016
by Justice McWatt of the Superior Court of Justice.



APPEAL BOOK ENDORSEMENT

[1]

We would dismiss this appeal. The evidence was capable of supporting the
trial judges finding that exigent circumstances justified the police entry
prior to the execution of the search warrant.

[2]

The trial judge was entitled to accept the officers evidence which, in
our view, demonstrated legitimate concerns about both officer/public safety and
the preservation of evidence.

[3]

The statement in the ITO, as amplified by the officers evidence in
cross-examination to the effect that his prior experience indicated that a Justice
of the Peace would not be available at the time of the day, was enough to
satisfy the requirement that it be impracticable to obtain a warrant by
appearing in person. The telewarrant was lawfully issued.

[4]

The ITO clearly sought a warrant for the entire commercial space. Any
misdescription of the municipal address of that space was, at most, a minor
error which may have led to a technical breach of s. 8. It could not justify
the exclusion of the evidence and the trial judge was correct in so holding.

[5]

The appeal is dismissed.




